PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Burnett, Gregory, C.
Application No. 13/959,708
Filed: 5 Aug 2013
Attorney Dkt. No.: 2064-0001

:
:
:	DECISION ON PETITION
:
:

The above-identified application has been directed to the Office of Petitions for consideration of the petition to revive under 37 CFR 1.137(a), filed March 30, 2021.

The application became abandoned February 22, 2017 for to timely submit an executed oath or declaration for each inventor on or prior to submission of the issue fee in accordance with 37 CFR 1.53(f)(3)(H). Notice of Abandonment was mailed March 10, 2017.

A grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by: (1) the required reply to the outstanding Office action or notice, unless previously filed; (2) the petition fee as set forth in 37 C.F.R. § 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137(b) was unintentional; and (4) any terminal disclaimer (and fee set forth in 37 C.F.R. § 1.20(d)) required pursuant to 37 C.F.R. § 1.137(c).

The instant petition has been carefully considered and found in compliance with the requirements above. The required reply has been submitted. Receipt is acknowledged of the required petition fee. Lastly, a proper statement and explanation of unintentional delay have been submitted.

In view thereof, the petition to revive under 37 CFR 1.137(a) is hereby GRANTED.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions